COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ABATEMENT ORDER

Appellate case name:      Ex parte Christian Charles Lee

Appellate case number:    01-18-00969-CR

Trial court case number: 2215871

Trial court:              County Crminal Court at Law No. 8 of Harris County

        Appellant, Christian Charles Lee, has filed an appeal from the trial court’s denial of his
pre-trial application for writ of habeas corpus. The record, however, does not include the trial
court’s signed judgment denying the habeas application. Accordingly, we abate the appeal pending
a supplemental clerk’s record containing the trial court’s signed judgment denying the habeas
petition.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_______
                                Acting individually


Date: ___October 23, 2020____